Filed 2/19/14 P. v. Chatterton CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                            B248018

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                        Super. Ct. No. LA071701)
         v.

MICHAEL ANTHONY CHATTERTON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael V. Jesic, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, Staff Attorney, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
      Defendant Michael Anthony Chatterton was charged with five counts of
theft by using a stolen access card (Pen. Code, § 484e, subd. (d)),1 two counts of
identity theft (§ 530.5, subd. (a)), two counts of burglary (§ 459), one count of
forgery using a stolen access card (§ 484f, subd. (b)), and one count of receiving
stolen property (§ 496, subd. (a)).2 It was further alleged that he had suffered a
prior strike conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), and a
serious felony conviction (§ 1170, subd. (h)(3)), and that he had served a prior
prison term (§ 667.5, subd. (b)).
      Pursuant to a negotiated disposition, defendant pled no contest to one count
each of receiving stolen property, using a stolen access card, and identity theft, and
admitted his strike conviction. In exchange, he was sentenced to five years, four
months in state prison, and the remaining counts and priors were dismissed.
Defendant filed a notice of appeal, and sought a certificate of probable cause,
which was denied.


                                      BACKGROUND
      Because defendant waived preliminary hearing, and later pled no contest, we
take our brief summary of the facts from the probation report. According to the
probation report, defendant was arrested with his codefendant after police received
a report of an auto burglary. Defendant was found to be in possession of stolen
credit cards and driver’s licenses.




1
      All further section references are to the Penal Code.
2
       Codefendant Richard Coomes, who was also charged in each of these counts, is
not a party to this appeal.

                                            2
                                        DISCUSSION
       Because defendant did not receive a certificate of probable cause, his appeal
is limited to claims of error occurring after entry of the plea which do not challenge
the validity of the plea. (People v. Mendez (1999) 19 Cal.4th 1084, 1088
(Mendez); § 1237.5.) After review of the record, appellant’s court-appointed
counsel filed an opening brief asking this court to review the record independently
pursuant to the holding of People v. Wende (1979) 25 Cal.3d 436, 441, and advised
defendant of his opportunity to file a supplemental brief.
       Defendant filed a letter brief with this court, in which he asserts that his trial
attorney advised him to waive his preliminary hearing in order to preserve an offer
of 32 months in state prison and perhaps get into a drug treatment program.
However, after that waiver, the prosecution increased the offer to six years, eight
months and denied him a drug treatment program. He ultimately accepted a
reduced offer of five years, four months, which he accepted to avoid going to trial
and receiving a greater sentence. He asks that we review the record to determine
whether his attorney rendered ineffective assistance of counsel.3



3
        We note that the record reveals that before defendant entered his plea, the issues
mentioned in his letter brief with this court were the subject of lengthy discussions among
counsel and the court, and between the court and defendant. In short, according to
defense counsel and defendant, believing that defendant might be able to get into a long-
term drug program, and believing that the 32-month offer before the preliminary hearing
would remain open if defendant were not able to get into such a program, defendant
waived the preliminary hearing. Defendant was later unable to gain admission to a drug
program. According to the prosecutor there was no agreement to hold open the 32-month
offer, and the prosecutor’s new offer was six years, eight months, which the court
convinced the prosecutor to reduce to an offer of five years, four months. These
circumstances were fully discussed in the trial court before defendant entered his plea –
discussions in which defendant expressed his understanding and frustration – after which
defendant was given the opportunity to consult again with his attorney. He thereafter
accepted the offer of five years, four months.
                                               3
      Because defendant did not obtain a certificate of probable cause, he cannot
raise on appeal the pre-plea issue that his attorney was ineffective. (Mendez,
supra, 19 Cal.App.4th 1084.) That issue, if it is to be raised at all, must be raised
by petition for writ of habeas corpus. We have examined the entire record and are
satisfied that no arguable issues exist, and that appellant has, by virtue of counsel’s
compliance with the Wende procedure and our review of the record, received
adequate and effective appellate review of the judgment entered against him in this
case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly (2006) 40
Cal.4th 106, 112-113.)


                                   DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, J.




             We concur:




             EPSTEIN, P. J.                    MANELLA, J.




                                           4